             Case 20-13103-BLS   Doc 411-2   Filed 05/04/21   Page 1 of 6



                                   EXHIBIT B

                                    Blackline




28046670.1
                         Case 20-13103-BLS              Doc 411-2        Filed 05/04/21         Page 2 of 6




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11 (Subchapter V)
             In re:
                                                                            Case No. 20-13103 (BLS)

             BC HOSPITALITY GROUP INC., et al.,                             (Jointly Administered)
                                                                             Docket Ref. No. __379
                                       Debtors.1


             ORDER (I) DISMISSING THE DEBTORS’ CHAPTER 11 CASES; (II) AUTHORIZING
              THE DEBTORS TO ABANDON CERTAIN PROPERTY; (III) AUTHORIZING THE
                   DEBTOR ENTITIES TO BE DISSOLVED IN ACCORDANCE WITH
                      APPLICABLE LAW; AND (IV) GRANTING RELATED RELIEF

                  Upon the motion (the “Motion”)2 of the Debtors for entry of an order, pursuant to sections

         105(a), 305, 349, 554(a), and 1112(b) of the Bankruptcy Code, Bankruptcy Rules 1017, 2002, and

         6007, and Local Rule 1017-2, dismissing the Chapter 11 Cases and granting related relief; and this

         Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

         U.S.C. § 1334; and consideration of the Motion and the relief requested therein being a core

         proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this district pursuant to 28

         U.S.C. §§ 1408 and 1409; and due and sufficient notice of the Motion having been given under

         the particular circumstances; and it appearing that no other or further notice is necessary; and this

         Court having determined that the legal and factual bases set forth in the Motion establish just cause




         1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
              BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
              LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
              (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
              LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
              City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
              Suite 1001, New York, New York 10013.
         2    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
28013052.4
28013052.1
                      Case 20-13103-BLS         Doc 411-2      Filed 05/04/21      Page 3 of 6




         for the relief granted herein; and upon all the proceedings had before this Court; and after due

         deliberation thereon; and good and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                 1.     The Motion is GRANTED as set forth herein.

                 2.     Pursuant to sections 1112(b) and 305(a) of the Bankruptcy Code, the Debtors’

         Chapter 11 Cases are dismissed, effective immediately.

                 3.     After all allowed professional fees have been paid, the The Debtors shall file a final

         monthly operating report . that covers the period through the date this Order is entered.

                4.      The Debtors and the Buyer shall (i) preserve and maintain all Books and Records

         that are necessary for each of the Debtors’ investors under the EB-5 Immigrant Investor Program

         to complete and support Form I-829 (Petition by Investor to Remove Conditions on Permanent

         Resident Status), and (ii) comply with information requests from each such investor that are

         reasonably necessary to complete and support Form I-829.

                 4.     Pursuant to sections 105(a) and 554 of the Bankruptcy Code and Bankruptcy Rule

         6007, the Debtors are authorized, but not directed, to abandon or destroy, or cause to be abandoned

         and destroyed, any remaining Books and Records in their possession; provided, that any

         documents containing personally identifiable information must be shredded.

                 5.     This Notwithstanding paragraph 10 of this Order, this Order shall be served by Epiq

         Corporate Restructuring, LLC (“Epiq”) on the U.S. Trustee, the Subchapter V Trustee, and all

         entities that have requested notice pursuant to Bankruptcy Rule 2002, and all of the Debtors’

         creditors and equity holders, as provided in Bankruptcy Rule 2002(a)(4). No further notice

         regarding the dismissal of the Chapter 11 Cases shall be required.




28013052.4
28013052.1


                                                          2
                       Case 20-13103-BLS         Doc 411-2      Filed 05/04/21    Page 4 of 6




                6.      All of the Debtors’ executory contracts and unexpired nonresidential real property

         leases, to the extent not rejected by prior Court order, assigned to the Buyer, or having expired by

         their own terms, shall be deemed rejected as of the date of entry of this OrderApril 30, 2021;

         provided, however, that the obligations of the parties under the APA and the Covenant Not to Sue

         Agreement shall survive and such contracts shall remain in full force and effect in accordance with

         the terms set forth therein.

                7.      The retention of Young Conaway Stargatt & Taylor, LLP and Ankura Consulting

         Group, LLC by the Debtors’ estates in terminated, effective immediately, without the need for

         further action on the part of this Court, the Debtors, or such firms.

                8.      The employment and service of Patrick J. Bartels, Jr. as a director and/or authorized

         person of the Debtors is terminated, effective immediately, without the need for further action on

         the part of this Court, the Debtors, or Mr. Bartels. Catey Mark Meyers is hereby appointed as a

         director of BC Hospitality Group Inc., as an officer of the Debtors with the title of “President,”

         and as an authorized person of the Debtors, effective immediately, without the need for further

         action by the Debtors.

                9.      Following the entry of this Order and the payment of all outstanding ordinary

         course operating expenses and professional fees in accordance with the Approved Budget (as

         defined in the Final DIP Order (as defined below)), the Debtors shall return any unused funding in

         excess of the $3,250,000 principal amount provided pursuant to the Final Order Pursuant to 11

         U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior

         Secured Superpriority Postpetition Financing; (II) Granting Liens and Superpriority

         Administrative Expense Claims; (III) Modifying the Automatic Stay; (IV) Scheduling a Final

         Hearing; and (V) Granting Related Relief [Docket No. 103] (the “Final DIP Order”) to the DIP


28013052.4
28013052.1


                                                           3
                          Case 20-13103-BLS        Doc 411-2      Filed 05/04/21     Page 5 of 6




         Secured Parties (as defined in the Final DIP Order) or the Buyer, as directed by the DIP Secured

         Parties.

                    10.    9.Upon entry of this Order, Epiq Corporate Restructuring, LLC (“Epiq”), as the

         Debtors’ claims and noticing agent, is relieved of its responsibilities as the Debtors’ claims and

         noticing agent in the Chapter 11 Cases; provided that Epiq shall provide the services described in

         this paragraph. In accordance with Local Rule 2002-1(f)(ix), within fourteen (14) days of the entry

         of this Order, Epiq shall (a) forward to the Clerk of the Court an electronic version of all imaged

         claims, (b) upload the creditor mailing list into CM/ECF, (c) docket a combined final claims

         register containing claims against each Debtor, and (d) box and transport all original claims to the

         Philadelphia Federal Records Center, 14700 Townsend Road, Philadelphia, Pennsylvania 19154

         and docket a completed SF-135 Form indicating the accession and location numbers of the

         archived claims.

                    10.As soon as reasonably practicable after entry of this Order, without the need for further

         action on the part of this Court and without the need for further corporate action or action of the

         board of directors of the Debtors, to the extent not previously dissolved, the Debtors are authorized

         to dissolve their corporate entities in accordance with applicable law and the Debtors shall not be

         required to pay any taxes or fees to cause such dissolution. Any officer of the Debtors is authorized

         to execute and file on behalf of the Debtors all documents necessary and proper to effectuate and

         consummate the dissolution of the Debtors in accordance with applicable law.

                    11.    Notwithstanding anything to the contrary, including, without limitation, section 349

         of the Bankruptcy Code, all prior orders, releases, stipulations, settlements, rulings, orders, and

         judgments of this Court made during the course of the Chapter 11 Cases of the Debtors, including,

         without limitation, the Sale Order and the Final DIP Order, shall remain in full force and effect,


28013052.4
28013052.1


                                                             4
                      Case 20-13103-BLS           Doc 411-2     Filed 05/04/21      Page 6 of 6




         shall be unaffected by the dismissal of the Chapter 11 Cases, and are specifically preserved for

         purposes of finality of judgment and res judicata unless expressly amended or overruled by a

         subsequent stipulation, settlement, order or judgment of this Court, as applicable.

                12.     To the extent applicable, Bankruptcy Rules 6004(h) and 6006(d) are waived and

         this Order shall be effective and enforceable immediately upon entry.

                13.     The Debtors are authorized to take any and all actions necessary to effectuate the

         relief granted pursuant to this Order.

                14.     Notwithstanding the dismissal of the Chapter 11 Cases, this Court shall retain

         jurisdiction with respect to all matters arising from or related to the implementation, interpretation,

         or enforcement of this Order or any other Order of this Court entered in the Chapter 11 Cases.




28013052.4
28013052.1


                                                           5
